Haskell, J.
Assumpsit for rent. No express promise is shown, and the law does not imply one from the facts in the case. The defendant was tenant of the plaintiff’s father. He died, and the tenant denies the title of the plaintiff, who claims to hold as heir. As to him, the tenant has become a disseizor. There was no relation of landlord and tenant between them from which the law implies assumpsit for rent or use and occupation. Rogers v. Libbey, 35 Maine, 200; Howe v. Russell, 41 Maine, 446; Emery v. Emery, 87 Maine, 281. Title to land should not be tried in assumpsit.

Plaintiff nonsuit.